                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Orlando Bradley,                              )       CASE NO. 1: 18 CV 2495
                                              )
               Plaintiff,                     )       JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )       Memorandum of Opinion and Order
                                              )
City of Ashtabula, et al.,                    )
                                              )
               Defendants.                    )


       Pro se Plaintiff Orlando Bradley filed his complaint in this case in the Ashtabula County

Court of Common Pleas against the City of Ashtabula and multiple other defendants in

connection with a number of criminal and traffic cases against him in Ashtabula Municipal

Court. (Doc. No. 1-1.) He labeled his complaint as being brought under Ohio Revised Code

Chapter 2744 pertaining to Political Subdivision Tort Liability.

       The defendants removed the action to this Court, asserting in their Notice of Removal

that the plaintiff’s complaint is “predicated on” federal claims arising under 42 U.S.C. § 1983,

and contains only “pendent state law claims,” because the complaint references and relies in

places on various constitutional provisions. (Doc. No. 1 at 1.)

       The plaintiff has filed a motion to remand this action to state court, asserting federal

subject-matter jurisdiction does not exist because, contrary to the defendants’ characterization

of his complaint, he does not seek to raise any federal claims. (Doc. No. 6.) Instead, he asserts

he wishes to raise only state-law claims arising under Ohio Revised Code Chapter 2744. The

defendants, in response, dispute that the plaintiff’s complaint raises only state law claims, but
state they would not oppose remand if the plaintiff agrees to dismiss any federal constitutional

claims with prejudice.

       The plaintiff’s motion to remand will be granted.

       A defendant seeking to remove a case to federal court bears the burden of proving that

the district court possesses subject-matter jurisdiction, and “all doubts [are] resolved in favor of

remand.” Eastman v. Marine Mech. Corp., 438 F.3d 544, 549–50 (6th Cir. 2006) (quoting

Brown v. Francis, 75 F.3d 860, 864–65 (3d Cir. 1996)). The presence or absence of

federal-question jurisdiction is governed by the “well-pleaded complaint rule,” which provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff's properly pleaded complaint. The rule, however, “makes the plaintiff the master of the

claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987).

       Given that this pro se plaintiff asserts he seeks to bring claims arising only under state

statutory law, this Court will remand his case to state court. “Since Plaintiffs are ‘the master of

[the] complaint,’ the fact that claim could be stated under federal law does not prevent them

from stating it under state law only.” Buchholz v. Baldwin Wallace University, No. 1: 12 CV

3119, 2013 WL 1088570, at * (N.D. Ohio Mar. 14, 2013) (quoting Eastman, 438 F.3d at 550)).

       If it becomes apparent in the state-court proceeding that the plaintiff in fact seeks relief

on a claim arising under federal law, the defendants may re-remove the action at that time. See

28 U.S.C. § 1446(b)(3) ( “[I]f the case stated by the initial pleading is not removable, a notice of

removal may be filed within 30 days after receipt by the defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it may


                                                 -2-
first be ascertained that the case is one which is or has become removable.”).

                                          Conclusion

       For the reasons stated above, the plaintiff’s motion to remand is granted, and this action

will be remanded to the Ashtabula County Court of Common Pleas.

       IT IS SO ORDERED.


                                             /s/ Patricia A. Gaughan
                                             PATRICIA A. GAUGHAN
                                             United States District Judge
                                             Chief Judge
Dated: 1/22/19




                                               -3-
